Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Announces Results of Independent Diamond Valuation for Gahcho Kue Project << Shares Issued and Outstanding: 59,932,381 TSX: MPV AMEX: MDM Price per Carat Increases by 63% to $135 per carat >> TORONTO and NEW YORK, Nov. 17 /CNW/ - Mountain Province Diamonds Inc (TSX: MPV, AMEX: MDM) ("the Company") today announced the results of an independent valuation of the diamonds recovered from the Gahcho Kue Project during the exploration phase. The valuation was conducted by WWW International Diamond Consultants Ltd. and took place at the London offices of the Diamond Trading Company on 22 and 23 September 2008. Subsequent to the valuation, WWW has revised its Price Book and all diamond values presented below are based on the WWW Price Book as at 13 October 2008. Commenting, Mountain Province President and CEO, Patrick Evans, said: "We are pleased with the results of this independent diamond valaution. The encouraging 63 percent increase in the actual price of the Gahcho Kue diamonds reflects a statistically more robust sample and rising rough diamond prices since our last independent valuation of a smaller and less representative diamond parcel in 2006." Table 1 below reflects the actual price per carat for the parcel of 8,195.17 carats of diamonds recovered from the Gahcho Kue Project. << Table 1: Actual Price (US$/carat) Kimberlite Carats US$/carat Dollars 5034 3,133.02 122 381,080 Tuzo 2,155.70 252 542,431 Hearne 2,906.45 62 179,032 Total 8,195.17 135 1,102,543 Table 2 below presents models of the average price per carat (US$/carat) for each kimberlite lithology. The modeled price per carat is determined using statistical methods to estimate the average value of diamonds that will be recovered from potential future production from Gahcho Kue. Table 2: Models of Average Price (US$/carat) Model Price Minimum Price High Price Kimberlite ($/carat) ($/carat) ($/carat) 5obe 120 108 145 5034 Centre 112 102 133 5034 West 124 112 149 Tuzo Other 88 80 107 Tuzo TK TK1 102 91 126 Tuzo TK 70 64 83 Hearne 73 67 86 (+1.50mm bottom cut-off) >> In their report to Mountain Province, WWW stated: "The Tuzo sample and the 5034 East sample both contained one high value large stone. For Tuzo there was a 25.14 carat stone valued at $17,000 per carat and 5034 East had a 9.90 carat stone valued at $15,000 per carat. It is encouraging that such high value stones were recovered in samples of this size. If they are found in the same frequency throughout the resource then the modelled APs (Average Prices's) will certainly be towards the "high" values (highlighted in the right column of Table 2 above)." Commenting further, Mr. Evans said: "Experience shows that during the mining phase larger populations of large, high value diamonds are commonly recovered, which has the potential to significantly improve diamond revenues.
